[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                             September 25, 2007
                               No. 06-16102                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 06-00016-CR-1-MP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

MICHAEL DUANE AKRIDGE,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                            (September 25, 2007)

Before TJOFLAT, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Michael Akridge appeals his conviction for conspiracy to manufacture,
distribute, and possess marijuana. See 21 U.S.C. § 846. Akridge argues that the

government did not establish that he was involved in a conspiracy to distribute

marijuana because the government did not prove beyond a reasonable doubt that

his alleged co-conspirators knew the essential nature of their conspiracy. We

affirm.

      At trial, the government presented evidence of a large marijuana growing

operation on the property where Akridge lived with his wife and two children.

Witnesses described a shed located approximately 50 to 60 feet behind the Akridge

residence that contained special track-lighting, hydroponic trays, a carbon dioxide

generator, a digital scale, and 56 marijuana plants in various stages of growth.

Inside the residence, police found marijuana stalks, a scale, bags of processed

marijuana, an assault rifle, and how-to books for growing marijuana. Akridge

testified that he grew the marijuana for personal use, occasionally sold a small

amount, and kept the entire operation hidden from his wife, who also lived in the

residence.

      We review de novo the sufficiency of the evidence, and view the evidence in

the light most favorable to the government to determine whether a reasonable jury

could conclude that the evidence establishes guilt beyond a reasonable doubt.

United States v. Thompson, 473 F.3d 1137, 1142 (11th Cir. 2006), cert. denied,



                                          2
127 S. Ct. 2155 (Apr. 30, 2007).

      To support a conviction for conspiracy, the government must establish “(1)

an agreement between the defendant and one or more persons, (2) the object of

which is to do either an unlawful act or a lawful act by unlawful means.” United

States v. Toler, 144 F.3d 1423, 1426 (11th Cir. 1998). The government need not

prove that the conspirators knew all of the details or participated in every aspect of

the conspiracy. United States v. Charles, 313 F.3d 1278, 1284 (11th Cir. 2002).

The government must prove beyond a reasonable doubt that the conspirators

“knew the essential nature of the conspiracy.” Id. (internal quotation and citation

omitted). “A person who owns or exercises dominion and control over a . . .

residence in which contraband is concealed may be deemed to be in constructive

possession of the contraband.” United States v. Vera, 701 F.2d 1349, 1357 (11th

Cir. 1983). “A conspiracy conviction will be upheld . . . when the circumstances

surrounding a person’s presence at the scene of conspiratorial activity are so

obvious that knowledge of its character can fairly be attributed to him.” United

States v. Molina, 443 F.3d 824, 828 (11th Cir. 2006) (internal quotation and

citation omitted).

      The government offered sufficient evidence to prove that Akridge’s wife

knew the essential nature of the conspiracy to possess marijuana with the intent to



                                           3
distribute it. The government presented circumstantial evidence that Akridge’s

wife was aware of the vast marijuana growing operation being conducted on their

property. Based on the number of marijuana plants and the presence of a scale in

their residence, a jury could have reasonably inferred that Akridge’s wife was

aware of and consented to the distribution of the marijuana.

      In addition to the circumstantial evidence that Akridge’s wife conspired with

Akridge to possess and distribute the marijuana, Akridge elected to testify in his

defense and incurred “a substantial risk of bolstering the [g]overnment’s case.”

United States v. Brown, 53 F.3d 312, 314 (11th Cir. 1995). “[A] statement by a

defendant, if disbelieved by the jury, may be considered as substantive evidence of

the defendant’s guilt.” Id. “[W]hen a defendant chooses to testify, he runs the risk

that if disbelieved ‘the jury might conclude the opposite of his testimony is true.’”

Id. (citing Atkins v. Singletary, 965 F.2d 952, 961 n.7 (11th Cir. 1992). Akridge

testified that his wife did not help him grow or distribute the marijuana, but the

jury was free to discredit his testimony and believe the opposite. “Drug dealers

have been known to lie.” Molina, 443 F.3d at 829. Because we view the evidence

in the light most favorable to the government, we assume the jury disbelieved

Akridge’s testimony.

      Akridge’s conviction is AFFIRMED.



                                           4